Notice of Allowance

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Kravetz on 02/09/2022.

The application has been amended as follows: 

1.	(CURRENTLY AMENDED) A refrigerator comprising:
a storage compartment;
a first air flow path provided outside the storage compartment;
a second air flow path having at least a portion separated from the first air flow path;
an evaporator provided on the first flow path and configured to evaporate a refrigerant to cool air for the storage compartment; 
a compressor configured to compress the refrigerant; 
a first fan configured to discharge the air cooled by the evaporator from the first air flow path to the storage compartment; 
a heater configured to heat the evaporator to defrost the evaporator; 
a second fan configured to blow air heated by the heater from the first air flow path into the second air flow path; and 
a controller configured to: 

operate the compressor and the first fan during the cooling operation, 
operate the heater and the second fan during the defrosting operation, and 
change a rotational speed of the second fan in response to a change in a temperature of the storage compartment during the defrosting operation.

3.	(CURRENTLY AMENDED) The refrigerator of claim 1, wherein the controller is configured to increase the rotational speed of the second fan in response to an increase in [[a]] the temperature of the storage compartment during the defrosting operation.

10.	(CANCELED) 
11.	(CANCELED) 
12.	(CANCELED) 
13.	(CANCELED) 
14.	(CANCELED) 

Reasons for Allowance
Claims 1-9 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the claim 1; and specifically does not disclose wherein the controller is configured to change the rotational speed of the 

The prior art does not anticipate nor render obvious the combination set forth in claim 15, and specifically does not disclose wherein the controller is configured to operate the defrost heater after the compressor and the blower fan have been stopped for a first predetermined time, and the controller is configured to operate the defrost fan while the defrost heater is operated and after the defrost heater has been stopped for a second predetermined time. The closest prior art of record, Shin (KR 20100085228 A); discloses all of the other limitations required by the claims as presented in the rejection of claim 1. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Shin to incorporate the aforementioned control scheme of claim 15. A finding of obviousness is precluded as per MPEP § 2143.01. For this reasons, claim 15 and the dependent claims thereof are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763